DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 18-20, drawn to a system for motion capture and a camera rig, classified in H04N5/22541.
II. Claims 11-17, drawn to a gel-based marker, classified in A61K8/025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claims for the system do not require the particulars of the subcombination for patentability.  The subcombination has separate utility such as use with the camera system disclosed by Richardson (United States Patent Application Publication 2013/0021486).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a separate classification for each invention and different fields of search are required such that the search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Maune on 14 July 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 claims that the light sources are configured around themselves (see lines 3 and 4). A light source cannot surround itself, therefore the scope of the claim is indefinite.  For the purposes of examination on the merits the examiner is interpreting the claim 6 limitation as “each of the first and second light 3sources are constructed as a ring of light around a respective lens of the second and third cameras”.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 8 claims that the markers are retroflective gel-based markers.  However, the markers are not part of the claimed system and therefore the structure of the markers fails to further limit the scope of claim 7.  Furthermore, the only requirement of the cameras in order to capture the markers is that the cameras capture light in the second wavelength spectrum.  As claim 1 already claims this feature for the second and third cameras, the structure of the markers as claimed in claim 8 fails to further limit the structure of the second and third cameras which are part of the claimed system beyond what has already been claimed.  The first camera, frame and wheels do not interact with the markers, as such, the structure of the markers does not impart a further limitation on the first camera, the wheels or frame.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (United States Patent Application Publication 2006/0152512) in view of Rappaport (United States Patent Application Publication 2016/0286098) and further in view of Richardson (United States Patent Application Publication 2011/0025853).
Regarding claim 1, Gordon discloses an system for motion capture, comprising: a frame (figure 14 exhibits rig frame 1400 as disclosed at paragraph 56); a first camera mounted to the frame and operable to capture first light at wavelengths in a first spectrum (figure 14 exhibits reference camera 1420 as disclosed at paragraph 56; it is apparent that the reference camera captures light in a first spectrum); second and third cameras mounted to the frame at specific locations relative to the first camera (figure 14 exhibits cameras 1410 and 1412 as disclosed at paragraph 56), the second and third cameras operable to capture second light (it is apparent that cameras capture light), the first, second, and third cameras being configured to simultaneously capture images of an actor in the performance area during a performance (paragraph 49 teaches that the cameras are used to capture images of an actor simultaneously).  However, Gordon fails to disclose a plurality of wheels; the frame being mounted on the plurality of wheels, the plurality of wheels configured to allow the frame to be carted to different positions around a performance area; wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Rappaport is a similar or analogous system to the claimed invention as evidenced Rappaport teaches a camera rig wherein the motivation of reducing the physical demand of a camera operator by mounting the cameras such that they do not need to be carried in order to change position would have prompted a predictable variation of Gordon by applying Rappaport’s known principal of providing wheels on which a camera rig frame is mounted (figure 3 exhibits wheeled dolly 108 on which frame 100 is mounted as disclosed at paragraph 11).
In view of the motivations such as reducing the physical demand of a camera operator by mounting the cameras such that they do not need to be carried in order to change position one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Gordon in view of Rappaport fails to disclose wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data would have prompted a predictable variation of Gordon by applying Richardson’s known principal of providing a reference camera that captures an image in the visible wavelength spectrum and motion tracking cameras which track motion of markers in the infrared spectrum (figure 1 exhibits first cameras 102 which operate in a marker-tracking mode to capture images in the infrared light spectrum for marker tracking and second cameras 102 which operate in scene mode which capture images in the visible light spectrum as disclosed at paragraphs 26, 40, 41, 71 and 92).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to configure cameras 1410 and 1412 as cameras operating in the marker-tracking mode since cameras 1410 and 1412 are used to capture markers (as disclosed at paragraph 56) and to configure cameras 1420 to operate in the scene mode since camera 1420 is used as a reference camera (as disclosed at paragraph 56).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 1), in addition, Gordon discloses wherein the second and third cameras are mounted on laterally opposite sides of the first camera (figure 14 exhibits wherein camera 1410 is on the left side of camera 1420 and camera 1412 is on the right side of camera 1410, the left and right sides are laterally opposite sides).
Regarding claim 3, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses wherein the second camera is mounted to the frame at a first distance away from the first camera, and the third camera is mounted to the frame at a second distance away from the first camera (figure 14 exhibits wherein cameras 1410 and 1412 are each mounted a respective horizontal distance away from the camera 1420).
Regarding claim 4, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 2), however, Gordon fails to disclose wherein the first distance is equal to the second 2distance.
Gordon discloses the claimed invention except for the first distance being equal to the second 2distance.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA  only DELETE IF AN AIA  CASE) or before the effective filing date of the claimed invention to set the horizontal distance from the second camera to the first camera and a second distance from the third camera to the first camera to be equal (figure 14 exhibits wherein cameras 1410 and 1412 are mounted on opposite sides of the frame while camera 1420 is mounted at the approximate center in the horizontal dimension of the frame, however, it is not explicit from figure 14 that camera 1420 is mounted exactly in the center of the frame in the horizontal direction), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses wherein the first distance or the second distance is adjustable based at least in part on a third distance between the first camera and the actor (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the distances between cameras 1410 and 1412 and camera 1420 are able to be adjusted based on a distance between the camera 1420 and an actor).
Regarding claim 6, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses first and second light sources configured to emit light (paragraph 44 teaches that each motion capture camera include a light source; figure 9 further exhibits said light sources as elements 78 and 88 as discussed at paragraph 70).  However, Gordon fails to disclose wherein the light sources are configured to emit light at wavelengths in the first spectrum and where each of the first and second light sources are constructed as a ring of light around a respective lens of the first and second light sources.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene without distracting performers in the image capturing range would have prompted a predictable variation of Gordon by applying Richardson’s known principal of providing light sources configured to emit light at wavelengths in the first spectrum and where each of the first and second light sources are constructed as a ring of light around a respective lens of the second and third cameras (figure 2 exhibits wherein cameras have a ring of lights around the respective lenses of a camera which emit infrared light as disclosed at paragraphs 44-46).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene without distracting performers in the image capturing range one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Richardson discloses wherein the second and third cameras are configured to capture movement of a plurality of markers applied to a face of the actor during the performance (figure 13 exhibits wherein cameras in marking tracking mode capture the movement of the markers as disclosed at paragraph 111), and the first camera is configured to capture an appearance of the actor without the plurality of markers (figure 12 exhibits wherein the scene view provides an image which all facial features are recognizable without enhancing the markers as disclosed at paragraph 110).
Regarding claim 8, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 7), in addition, Richardson discloses wherein the plurality of markers comprises retroflective gel-based markers (claim 7 requires that the cameras are capable of capturing movement of the markers, because Gordon teaches that the cameras are configured to capture movement of markers which reflect infrared light, the cameras of Gordon are configured to capture movement of any markers which reflect infrared light regardless of the specific structure of the markers and would therefore be configured to capture movement of markers when the markers comprise retroreflective gel-based markers since the only disclosed structure required to capture images of retroflective gel-based markers is the ability to capture infrared images).
Regarding claim 9, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses wherein an first orientation for the second camera and a second orientation for the third camera is adjustable based at least in part on a distance of an actor from the second camera and the third camera respectively (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the orientations of the cameras 1410 and 1412 and camera 1420 are able to be adjusted based on a distance from the cameras 1410 and 1412 and an actor respectively).
Regarding claim 10, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses one or more sensors to track a position of the actor (paragraph 64 discloses RF, IR, or sonic signals for providing input to track movement of an actor; it is apparent that such sensors would come from respective sensors); and one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor (paragraph 62 discloses servomotors for controlling 6 DOF of motion for the cameras).
Regarding claim 18, Gordon discloses an camera rig, comprising: a frame (figure 14 exhibits rig frame 1400 as disclosed at paragraph 56); a first camera mounted to the frame and operable to capture first light at wavelengths in a first spectrum (figure 14 exhibits reference camera 1420 as disclosed at paragraph 56; it is apparent that the reference camera captures light in a first spectrum); second and third cameras mounted to the frame at specific locations relative to the first camera (figure 14 exhibits cameras 1410 and 1412 as disclosed at paragraph 56), the second and third cameras operable to capture second light (it is apparent that cameras capture light), the first, second, and third cameras being configured to simultaneously capture images of an actor in the performance area during a performance (paragraph 49 teaches that the cameras are used to capture images of an actor simultaneously).  However, Gordon fails to disclose a plurality of wheels; the frame being mounted on the plurality of wheels, the plurality of wheels configured to allow the frame to be carted to different positions around a performance area; wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Rappaport is a similar or analogous system to the claimed invention as evidenced Rappaport teaches a camera rig wherein the motivation of reducing the physical demand of a camera operator by mounting the cameras such that they do not need to be carried in order to change position would have prompted a predictable variation of Gordon by applying Rappaport’s known principal of providing wheels on which a camera rig frame is mounted (figure 3 exhibits wheeled dolly 108 on which frame 100 is mounted as disclosed at paragraph 11).
In view of the motivations such as reducing the physical demand of a camera operator by mounting the cameras such that they do not need to be carried in order to change position one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Gordon in view of Rappaport fails to disclose wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data would have prompted a predictable variation of Gordon by applying Richardson’s known principal of providing a reference camera that captures an image in the visible wavelength spectrum and motion tracking cameras which track motion of markers in the infrared spectrum (figure 1 exhibits first cameras 102 which operate in a marker-tracking mode to capture images in the infrared light spectrum for marker tracking and second cameras 102 which operate in scene mode which capture images in the visible light spectrum as disclosed at paragraphs 26, 40, 41, 71 and 92).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to configure cameras 1410 and 1412 as cameras operating in the marker-tracking mode since cameras 1410 and 1412 are used to capture markers (as disclosed at paragraph 56) and to configure cameras 1420 to operate in the scene mode since camera 1420 is used as a reference camera (as disclosed at paragraph 56).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 18), in addition, Gordon discloses wherein at least one of the second camera or the third camera is configured to dynamically adjust an angular position of the first camera or the second camera during the performance (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the angular positions of the cameras 1410 and 1412 and camera 1420 are able to be dynamically adjusted during the performance).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Rappaport in view of Richardson and further in view of Kuklish et al. (United States Patent Application Publication 2005/0007553), hereinafter referenced as Kuklish.
Regarding claim 20, Gordon in view of Rappaport and further in view of Richardson discloses everything claimed as applied above (see claim 18), in addition, Gordon discloses one or more sensors to track a position of the actor (paragraph 64 discloses sensors for providing input to track movement of an actor); and  one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor (paragraph 62 discloses servomotors for controlling 6 DOF of motion for the cameras).  However, Gordon fails to disclose wherein the sensors are attached to the camera rig.
Kuklish is a similar or analogous system to the claimed invention as evidenced Kuklish teaches a camera rig wherein the motivation of properly adjusting cameras based on the distance of a subject from the cameras without the need for continuously calibrating a distance between sensors and the camera rig would have prompted a predictable variation of Gordon by applying Kuklish’s known principal of mounting an ultrasonic sensor to a camera rig frame (paragraph 142 teaches mounting ultrasonic sensors on a camera dolly).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to attach the sensors which provide the RF, IR, sonic, or visual signals (paragraph 64) to the camera rig.
In view of the motivations such as properly adjusting cameras based on the distance of a subject from the cameras without the need for continuously calibrating a distance between sensors and the camera rig one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696